1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOSEPH RAYMOND MCCOY,                           )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S SEVENTH
13          v.                                           MOTION FOR APPOINTMENT OF COUNSEL,
                                                     )   AND GRANTING FOURTH MOTION FOR
14                                                   )   EXTENSION OF TIME TO FILE OBJECTIONS
     STRONACH, et al.,
                                                     )
15                  Defendants.                      )   (ECF Nos. 287, 288)
                                                     )
16                                                   )

17          Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On July 9, 2021, Plaintiff filed a motion for appointment of counsel, and fourth motion for

20   extension of time to file objections to the pending Findings and Recommendations.

21          As Plaintiff is well aware, he does not have a constitutional right to appointed counsel in this

22   action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any

23   attorney to represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District

24   Court for the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional

25   circumstances the court may request the voluntary assistance of counsel pursuant to section

26   1915(e)(1). Rand, 113 F.3d at 1525.
27   ///

28   ///

                                                         1
1             Without a reasonable method of securing and compensating counsel, the Court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6             In the present case, the Court does not find the required exceptional circumstances. On

7    February 5, 2021, the undersigned issued Findings and Recommendations recommending judgment be

8    entered in favor of Defendants. (ECF No. 280.) Accordingly, Plaintiff has not and cannot

9    demonstrate that he is likely to proceed on the merits of the case, and based on a review of the record

10   in this case, Plaintiff can adequately articulate his claims to enable him to file objections to the

11   Findings and Recommendations. Accordingly, Plaintiff’s motion for appointment of counsel must be

12   denied. However, on the basis of good cause, the Court will grant Plaintiff’s motion for extension of

13   time to file objections to the pending Findings and Recommendations.

14            Accordingly, it is HEREBY ORDERED that:

15            1.      Plaintiff’s motion for appointment of counsel is denied; and

16            2.      Plaintiff is granted thirty (30) days from the date of service of this order to file

17                    objections.

18
19   IT IS SO ORDERED.
20
     Dated:        July 12, 2021
21                                                         UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                            2
